DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the reply filed 6/14/22, Applicants amended claim 1 and canceled claims 8-10. 
	The rejection of claims 1 and 5-7 under 35 U.S.C. 112 (a) (Written Description) is withdrawn due to amendment of the claim to limit the CGRP antagonist to heparin. 
	The Provisional Double Patenting rejection of claims 1 and 5-8 is withdrawn due to amendment of claim 1 to limit the CGRP antagonist to heparin. 
	Claims 1 and 5-7 are pending. Claims 5 and 7 are cancelled herein. 
	Claims 1 and 6 are allowed herein. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christina Hoong on 7/14/22.

The application has been amended as follows: 
Please cancel claims 5 and 7. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 6 are allowed. There was no art found that teaches or suggests administering heparin to the pre-psoriatic rim of a lesion characterized by at least one of increased CGRP activity, increased blood flow, fewer Langerhans cells, increased dilation of blood vessels and increased T-cell infiltration. The closest prior art is Evstaf’ev (previously presented) and Goodfield (previously presented). Evstaf’ev teaches heparin ointment for treatment of psoriasis and Goodfield teaches the “active edge” of psoriatic plaques can be used to identify the direction of the plaque growth by measuring the cutaneous blood flow around the lesions. Heparin is a known treatment for psoriasis. The active edge determines the direction of lesion growth and is not the same as the pre-psoriatic rim.  The pre-psoriatic rim  is a distinct species of skin and includes the unaffected area around the outside of the psoriatic lesion that provides access to the area beneath the lesion via the “interstitium” of the skin. A person or ordinary skill in the art was not aware of the existence of the interstitium at the time the application was filed. Importantly, a person of ordinary skill would not be motivated to apply a treatment to the skin around a lesion to avoid side effects to the surrounding skin. Therefore, the claims are novel because there is no teaching or suggesting to apply heparin to pre-psoriatic rim as defined by the present claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1 and 6 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654